DETAILED ACTION
This Office Action is in response to Amendment filed August 10, 2022.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US 6,964,890) in view of Arai et al. (US 2002/0009538)
Regarding claim 1, Yamazaki et al. disclose a semiconductor device (Fig. 1(E)) comprising: a first semiconductor layer (105 or 106) (col. 8, line 66, and col. 9, lines 13-14) over an insulating substrate (101) (col. 8, lines 51-52); a first insulating layer (107) (col. 9, line 18) over the first semiconductor layer and the insulating substrate; a first conductive layer (108 or 109) (col. 9, lines 32-35) and a second conductive layer (110) (col. 9, lines 35-36) over the first insulating layer; a second insulating layer (composite layer of 111-113, 118 or composite layer of 111-113 and 118) (col. 9, lines 39-40 and col. 10, lines 13-15) over the first conductive layer, the second conductive layer and the first insulating layer, because (a) Meriam-Webster dictionary defines “layer” as “one thickness, course, or fold laid or lying over or under another”, and thefreedictionary.com defines “layer” as “A single thickness of a material covering a surface or forming an overlying part or segment”, (b) therefore, a “layer” does not necessarily have a connotation of a continuous structure or a discrete structure, (c) the anodic oxide material 111-113 is formed simultaneously, and thus has a single thickness, (d) Applicant does not specifically claim whether the second insulating layer is a continuous insulating layer or a discrete insulating layer, and (e) the interlayer insulating layer 118 is a continuous insulating layer; a second semiconductor layer (119, composite layer of 119 and 120, composite layer of 119 and 121, or composite layer of 119-121) (col. 10, lines 21-27) over the second insulating layer; a third conductive layer (124 or 125) (col. 10, lines 29-30 and 32-34) and a fourth conductive layer (125 or 124) over the second semiconductor layer, wherein the first conductive layer (108 or 109) is overlapped with the first semiconductor layer (105 or 106), and the second conductive layer (110) is overlapped with the second semiconductor layer (119, composite layer of 119 and 120, composite layer of 119 and 121, or composite layer of 119-121), wherein the first semiconductor layer serves as an active layer of a first transistor, wherein the second semiconductor layer serves as an active layer of a second transistor, because (a) Applicant does not specifically claim what “an active layer” refers to, and (b) the source or drain 119/120 would also be active when a current flows through it, and wherein a property of the first semiconductor layer (105 or 106) is different from a property of the second semiconductor layer (119, composite layer of 119 and 120, composite layer of 119 and 121, or composite layer of 119-121), because (a) Applicant does not specifically claim how different the property of the first semiconductor layer is in comparison to the property of the second semiconductor layer; i.e. whether the different properties are thicknesses, lengths, widths, crystallinities, electrical conductivities, dopant concentrations, optical characteristics such as indices of refraction or reflectivities, material compositions, locations, surrounding materials, and so on, (b) the first semiconductor layer 105/106 becomes crystalized by the process shown in Fig. 1(D), and the semiconductor layer 119 is amorphous, and the semiconductor layer that becomes the source and drain 119/120 is microcrystalline, and (c) the first and second semiconductor layers are also different in their properties since (i) the first semiconductor layer have doped regions 114-117, while the second semiconductor layer does not have these doped regions in the exactly the same configuration, and (ii) thus they have different electrical and/or optical characteristics as well as different configurations and/or arrangements.
Yamazaki et al. differ from the claimed invention by not comprising a third insulating layer over the third conductive layer and the fourth conductive layer; and a fifth conductive layer over the third insulating layer, wherein the fifth conductive layer overlaps with the second conductive layer, the second semiconductor layer, the third conductive layer, and the fourth conductive layer.
Arai et al. disclose a semiconductor device (Fig. 5A or 5B), comprising a third insulating layer (41, 42 or composite layer of 41 and 42) ([0077]), because otherwise the underlying semiconductor elements would be shorted, rendering the semiconductor device inoperative, over a third conductive layer (one of source/drain electrodes) and a fourth conductive layer (another of source/drain electrodes); and a fifth conductive layer (43, 47, 50 or 54) ([0078], [0080], [0084] and [0085]) over the third insulating layer, wherein the fifth conductive layer overlaps with a second conductive layer (one of gate electrodes), a second semiconductor layer (one of channel layers of TFTs), the third conductive layer, and the fourth conductive layer.
Since both Yamazaki et al. and Arai et al. teach a semiconductor device, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the semiconductor device disclosed by Yamazaki et al. can comprise a third insulating layer over the third conductive layer and the fourth conductive layer; and a fifth conductive layer over the third insulating layer, wherein the fifth conductive layer overlaps with the second conductive layer, the second semiconductor layer, the third conductive layer, and the fourth conductive layer as disclosed by Arai et al., because (a) the semiconductor device disclosed by Yamazaki et al. can be used to form a light emitting device or a display device disclosed by Arai et al., and (b) an electrode of a light emitting device or a display device overlaps with a plurality of source/drain electrodes and gate electrodes of underlying thin film transistors as disclosed by Arai et al. since a larger light emitting element and a corresponding larger electrode or conductive layer would improve light intensity.
Regarding claims 3 and 4, Yamazaki et al. further disclose that the second insulating layer (composite layer of 111-113, 118 or composite layer of 111-113 and 118) serves as a gate insulating layer of the second transistor (TFT on right hand side), because Applicant’s own second insulating layer 201 in Fig. 6 of current application has a portion that functions as a gate insulating layer of the second transistor, while also having a portion that covers the gate electrode 104A of the first transistor just like the discrete second insulating layer disclosed by Yamazaki et al., and wherein the second conductive layer (110) serves as a gate electrode of the second transistor (claim 3), and the second semiconductor layer (composite layer of 119 and 120, composite layer of 119 and 121, or composite layer of 119-121) includes a microcrystalline semiconductor (120 or 121) (claim 4).
Regarding claim 5, Yamazaki et al. in view of Arai et al. disclose a display device comprising the semiconductor device according to claim 1 (Fig. 11), because the semiconductor device has a pixel electrode 125 in Fig. 1(E), which implicitly suggests that the semiconductor device will be a part of a display device, and a display element (one of elements in Fig. 11), which is also inherent since the semiconductor device shown in Fig. 1(E) of Yamazaki et al. should be electrically connected to other display element(s) to form the display device.
Please refer to the explanations above for the corresponding limitations.
Regarding claim 6, Yamazaki et al. disclose a semiconductor device (Fig. 1(E)) comprising: a first semiconductor layer (105 or 106) over an insulating substrate (101), the first semiconductor layer having crystallinity (Fig. 1(D)); a first insulating layer (107) over the first semiconductor layer and the insulating substrate; a first conductive layer (108 or 109) and a second conductive layer (110) over the first insulating layer; a second insulating layer (composite layer of 111-113, 118 or composite layer of 111-113 and 118) over the first conductive layer, the second conductive layer and the first insulating layer; a second semiconductor layer (119, 119 +120, 119 +121 or 119 + 120 + 121) over the second insulating layer; and a third conductive layer (124 or 125) and a fourth conductive layer (125 or 124) over the second semiconductor layer, wherein the first conductive layer is overlapped with the first semiconductor layer, and the second conductive layer is overlapped with the second semiconductor layer, wherein the first semiconductor layer serves as an active layer of a first transistor, wherein the second semiconductor layer serves as an active layer of a second transistor, and wherein a property of the first semiconductor layer is different from a property of the second semiconductor layer.
Yamazaki et al. differ from the claimed invention by not comprising a third insulating layer over the third conductive layer and the fourth conductive layer; and a fifth conductive layer over the third insulating layer, wherein the fifth conductive layer overlaps with the second conductive layer, the second semiconductor layer, the third conductive layer, and the fourth conductive layer.
Arai et al. disclose a semiconductor device (Fig. 5A or 5B), comprising a third insulating layer (41, 42 or composite layer of 41 and 42) ([0077]), because otherwise the underlying semiconductor elements would be shorted, rendering the semiconductor device inoperative, over a third conductive layer (one of source/drain electrodes) and a fourth conductive layer (another of source/drain electrodes); and a fifth conductive layer (43, 47, 50 or 54) ([0078], [0080], [0084] and [0085]) over the third insulating layer, wherein the fifth conductive layer overlaps with a second conductive layer (one of gate electrodes), a second semiconductor layer (one of channel layers of TFTs), the third conductive layer, and the fourth conductive layer.
Since both Yamazaki et al. and Arai et al. teach a semiconductor device, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the semiconductor device disclosed by Yamazaki et al. can comprise a third insulating layer over the third conductive layer and the fourth conductive layer; and a fifth conductive layer over the third insulating layer, wherein the fifth conductive layer overlaps with the second conductive layer, the second semiconductor layer, the third conductive layer, and the fourth conductive layer as disclosed by Arai et al., because (a) the semiconductor device disclosed by Yamazaki et al. can be used to form a light emitting device or a display device as disclosed by Arai et al., and (b) an electrode of a light emitting device or a display device overlaps with a plurality of source/drain electrodes and gate electrodes of underlying thin film transistors as disclosed by Arai et al. since a larger light emitting element and a corresponding larger electrode or conductive layer would improve light intensity.
Regarding claims 8 and 9, Yamazaki et al. further disclose that the second insulating layer (composite layer of 111-113, 118 or composite layer of 111-113 and 118) serves as a gate insulating layer of the second transistor, and wherein the second conductive layer (110) serves as a gate electrode of the second transistor (claim 8), and the second semiconductor layer (119 + 120, 119 + 121 or 119 + 120 + 121) includes a microcrystalline semiconductor (120 or 121) (claim 9).
Regarding claim 10, Yamazaki et al. disclose a display device (Fig. 11) comprising the semiconductor device according to claim 6 and a display element (one of elements in Fig. 11).

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-13, 16 and 17 are allowed, because Yamazaki et al. do not disclose the limitation “the fifth conductive layer is electrically connected to the first semiconductor layer through a contact hole provided in the first insulating layer, the second insulating layer, and the third insulating layer” recited in the amended claim 11.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al. (US 6,747,638)
Yamazaki et al. (US 6,849,877)
Yamazaki et al. (US 7,098,069)

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        August 16, 2022